Title: To Alexander Hamilton from Jeremiah Olney, 24 April 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom-House,Providence 24th. April 1794.
Sir.

The Bond, of which the enclosed is an Account, being the only one of the kind I have taken since the receipt of your circular directions of the Tenth of May 1792, the requisition did not occur to me when my quarterly Abstracts were transmitted, or this Account should have been forwarded then.
The Vessel in which the Merchandize were imported, had a passage to Washington of 67 Days; and no Certificate to cancel the Bond has yet come to hand. Mr. Rhodes says he expects she will arrive at Boston, on her return, in the course of this Month; but having had no information relative to the Certificate, he is fearful it has not been procured. Should this be the case, will it not be proper Sir, if other satisfactory evidence of the Duties’ having been secured at Washington should be obtained from the Owner (who is expected in the Brigantine) to postpone the suit of the Bond to a future period? I hope for your reply before the 11th of May.
I have the Honor to be &c.

Jereh. Olney Collr.
Alexr. Hamilton Esqr.Secy. of the Treasury.

